Citation Nr: 0901080	
Decision Date: 01/09/09    Archive Date: 01/14/09

DOCKET NO.  02-12 889	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1. Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
residuals of infectious hepatitis.

2. Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
pancreatitis.


REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Services


ATTORNEY FOR THE BOARD

Andrew Mack, Associate Counsel



INTRODUCTION

The veteran had active service from September 1971 to August 
1973, and from September 1975 to September 1977.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal of a March 2002 rating decision by the 
Boston, Massachusetts, Department of Veterans Affairs (VA) 
Regional Office (RO).

The veteran was scheduled for a Board hearing; however, the 
record shows that he did not report to that hearing.  Thus, 
his request for a hearing before a member of the Board is 
considered withdrawn.  See 38 C.F.R. § 20.704 (2008). 

These matters were before the Board in March 2004 and June 
2006, and were both times remanded for further development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In its June 2006 remand, the Board ordered the RO to send the 
veteran and his representative a VCAA notice under 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) that included a 
description of the evidence needed to substantiate his 
service connection claims for residuals of infectious 
hepatitis and pancreatitis based on new and material 
evidence.  Such notice was to inform the veteran of the 
element or elements required to establish service connection 
that were found insufficient in the RO's November 1994 denial 
of his claims (i.e. evidence of current residuals of 
infectious hepatitis, and a relationship between those 
residuals and service; and evidence of a relationship between 
pancreatitis and service), pursuant to Kent v. Nicholson, 20 
Vet. App. 1 (2006).

The RO sent a VCAA notice letter in August 2006.  However, 
such notice did not inform the veteran of the element or 
elements required to establish service connection that were 
found insufficient in the RO's November 1994 denial.  
Specifically, such notice did not inform the veteran that the 
elements required to establish service connection that were 
found insufficient in the RO's November 1994 denial were 
evidence of current residuals of infectious hepatitis, a 
relationship between those residuals and service, and 
evidence of a relationship between pancreatitis and service.

A remand by the Board confers on the veteran or other 
claimant, as a matter of law, the right to compliance with 
the remand orders, and imposes upon the Secretary of Veterans 
Affairs a concomitant duty to ensure compliance with the 
terms of the remand.  Stegall v. West, 11 Vet. App. 268, 271 
(1998).  Because VA's noncompliance with the Board's June 
2006 remand is prejudicial to the veteran, this case must be 
remanded for an adequate VCAA notice.

Accordingly, the case is REMANDED for the following action:

1.	The RO should send the veteran and his 
representative a corrective VCAA notice 
under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b).  Such notice must 
include a description of the evidence 
needed to substantiate the claims of 
service connection for residuals of 
infectious hepatitis and pancreatitis 
based on new and material evidence by 
informing the veteran of the element or 
elements required to establish service 
connection that were found insufficient 
in the RO's November 1994 denial (i.e. 
evidence of current residuals of 
infectious hepatitis, and a 
relationship between those residuals 
and service; and evidence of a 
relationship between pancreatitis and 
service), as outlined in Kent.

2.	After undertaking any additional 
development deemed appropriate, the RO 
should review the entire evidentiary 
record and readjudicate the issues on 
appeal.  If any remaining benefit 
sought is not granted to the veteran's 
satisfaction, the RO should issue an 
appropriate supplemental statement of 
the case.  The requisite period of time 
for a response should be afforded.  
Thereafter, the case should be returned 
to the Board for further appellate 
review, if otherwise in order.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



